


110 HR 7312 IH: To prohibit the selling and counterfeiting of tickets for

U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7312
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2008
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the selling and counterfeiting of tickets for
		  a Presidential inaugural ceremony.
	
	
		1.Prohibition on sale and
			 counterfeiting of inaugural tickets
			(a)In
			 GeneralIt shall be unlawful for any person to—
				(1)except as provided
			 in subsection (b), knowingly and intentionally sell, facilitate the sale of, or
			 transfer for money or property, or attempt to sell, facilitate the sale of, or
			 transfer for money or property, a ticket to a Presidential inaugural
			 ceremony;
				(2)with the intent to
			 defraud, falsely make, forge, counterfeit, or falsely alter a ticket to a
			 Presidential inaugural ceremony; or
				(3)with the intent to
			 defraud, use, unlawfully possess, or exhibit a ticket to a Presidential
			 inaugural ceremony, knowing the ticket to be falsely made, forged,
			 counterfeited, or falsely altered.
				(b)ExceptionThis
			 section shall not apply to the sale, facilitation of the sale of, or transfer
			 for money or property, or attempted sale, facilitation of the sale of, or
			 transfer for money or property, of a ticket to a Presidential inaugural
			 ceremony that occurs after the date on which the Presidential inaugural
			 ceremony for which the ticket was issued occurs.
			(c)PenaltyWhoever
			 violates subsection (a) shall be fined under title 18, United States Code,
			 imprisoned not more than 1 year, or both.
			(d)DefinitionIn
			 this section, the term Presidential inaugural ceremony means a
			 public inaugural ceremony at which the President-elect or the Vice
			 President-elect take the oath or affirmation of office for the office of
			 President of the United States or the office of Vice President of the United
			 States, respectively.
			
